Citation Nr: 0735401	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-32 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for infectious hepatitis with 
jaundice.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to January 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO denied that there 
was any new and material evidence of service connection for 
infectious hepatitis with jaundice.  

The original claim of service connection for infectious 
hepatitis with jaundice was adjudicated by the Waco, Texas RO 
in December 2000.  That determination was not appealed, and 
it is therefore final.


FINDINGS OF FACT

1.  In a decision of the RO in December 2000, entitlement to 
service connection for 
infectious hepatitis with jaundice was last denied.  
Following proper notification that month, an appeal of the 
denial of service connection was not received within one 
year.  

2.  Since the December 2000 denial of this claim, the veteran 
has not submitted evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.   


CONCLUSION OF LAW

No new and material evidence has been received to allow for 
reopening the claim of service connection for infectious 
hepatitis with jaundice.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied service connection for infectious hepatitis 
with jaundice in a December 2000 rating decision.  The RO 
gave the veteran notice of this denial, but he did not 
initiate an appeal.  Therefore, that RO rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2007).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance the 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  See 66 Fed. Reg. at 45,630 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
Those specific provisions are applicable to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. at 45,620.  The 
RO received the petition to reopen this claim in April 2003.  
Therefore, the amended regulations are to be applied.

The Board notes that although the RO has adjudicated the 
issue of reopening the claim of service connection for 
infectious hepatitis with jaundice in the June 2003 rating 
decision on appeal, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for service connection for infectious hepatitis 
with jaundice before proceeding to the merits on appeal.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for infectious hepatitis 
with jaundice in the December 2000 rating decision because it 
found that the veteran made a full recovery from the acute 
hepatitis for which he was hospitalized and treated in 
January 1959.  The October 2000 VA examination found no 
symptoms of hepatitis and no residuals.

With respect to the veteran's own contentions of current 
symptoms, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Unlike varicose veins under 
Barr, a dislocated shoulder under Jandreau, infectious 
hepatitis with jaundice is not a condition capable of lay 
diagnosis.  

In this case, the Board finds that no new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) has been 
received since the December 2000 rating decision.  
Specifically, the veteran submitted a statement on his VA 
Form 9 indicating that he currently suffers from symptoms of 
infectious hepatitis and that a VA physician has been 
treating the veteran for the disease.  The RO acquired the 
veteran's VA treatment records in order to substantiate this 
statement.  The records acquired reflect treatment that is 
negative for any symptoms of infectious hepatitis.  The 
evidence submitted in connection with the request to reopen 
the claim is therefore new but not material evidence.

Simply stated, the evidence since the RO last denied this 
claim does not indicate the condition at issue, or symptoms 
of the condition at issue.  There is simply nothing in the 
record that indicates the veteran has this disorder at this 
time. 

Duty to assist and notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the veteran in April 2003 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Here, the VCAA duty to notify was satisfied by way of the 
letter sent to the veteran in April 2003 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in her or his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran received a physical examination in 
October 2000 in conjunction with the original claim of 
service connection for infectious hepatitis with jaundice.  
The examination was negative for hepatitis and showed no 
residuals

The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  See 38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA.

ORDER

No new and material evidence has been received, therefore the 
claim for service connection for infectious hepatitis with 
jaundice is not reopened and remains denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


